Case 1:21-cv-01169-TCB Document 30-3 Filed 03/29/21 Page 1 of 5




                        APPENDIX - 3-1
Case 1:21-cv-01169-TCB Document 30-3 Filed 03/29/21 Page 2 of 5




                        APPENDIX - 3-2
Case 1:21-cv-01169-TCB Document 30-3 Filed 03/29/21 Page 3 of 5




                        APPENDIX - 3-3
Case 1:21-cv-01169-TCB Document 30-3 Filed 03/29/21 Page 4 of 5




                        APPENDIX - 3-4
Case 1:21-cv-01169-TCB Document 30-3 Filed 03/29/21 Page 5 of 5




                        APPENDIX - 3-5
